Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 08/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,082,117 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 1 has been amended as follows: line 9 replace the term “used” with “utilized” and line 12 replace the term “used” with “utilized”.

Reason for Allowance
4.	Regarding claims 1, 9 & 15, the combination of Takahashi (US 2018/0192411 A1), Roh (US 2017/0111806 A1) and Onggosanusi (US 2017/0026938 A1) teaches, see CON 16/366,211 –Final Rejection (claims 1, 21 & 27) mailed on 10/26/20. However, prior art of record fails to disclose see the Notice of Allowance mailed on 03/31/21 of the CON 16/366,211.
Therefore, regarding claims 1-20 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633